Citation Nr: 1828597	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  17-46 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 2001 to March 2002, active duty from February 2003 to June 2003 and July 2010 to September 2011, and additionally served periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDING OF FACT

Lumbar myositis resulted from an injury during a period of inactive duty training.


CONCLUSION OF LAW

Lumbar myositis was incurred in service during a period of inactive duty training.  38 U.S.C. §§ 101, 1110; 38 C.F.R. § 3.6.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that the AOJ has implicitly accepted that there was Federal service when the RO referenced a line of duty determination in the most recent rating decision.  If there was any doubt as to the type of service, the AOJ should have sought clarification prior to certification of the appeal.

The Veteran contends that his lumbar spine disability is due to service.

The Board concludes that the Veteran has a current diagnosis of lumbar myositis that resulted from a fall that occurred while the Veteran was on INACDUTRA.  38 U.S.C. §§ 1110, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

A May 2013 VA examination report shows the Veteran has a current diagnosis of lumbar contusion and myositis, and the VA examiner opinioned that the Veteran's "lower back contusion and myositis is not at least as likely a result of a exposure incident in the gulf war."  However, the examiner went on to opine, based on history reported by the Veteran and a line of duty and examination report, "it is evident the back injury is as a result of a fall from a military vehicle in 2009 prior to deployment".

The referenced line of duty report, September 2009 Statement of Medical Examination and Duty Status, contains an opinion that the Veteran's injury was incurred in the line of duty and is likely to result in a claim against the government for future medical care.  The report also noted the Veteran fell from a five ton truck and was on inactive duty training.

In light of the 2009 report and 2013 VA examiner's report, the record supports the Veteran incurred an injury in the line of duty while on INACDUTRA, and that injury is causally related to the Veteran's current lumbar spine disability.  Service connection for lumbar myositis is warranted.


ORDER

Entitlement to service connection for lumbar myositis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


